In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00010-CR
______________________________


BILLY WAYNE WALLS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 102nd Judicial District Court
Red River County, Texas
Trial Court No. 002-CR-00009


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            In May 2002, Billy Wayne Walls pled guilty to burglary of a habitation and was placed on
deferred community supervision pursuant to a negotiated plea agreement.  See Tex. Pen. Code Ann.
§ 30.02(a)(1) (Vernon 2003).  The indictment alleged Walls had two prior, sequential felony
convictions, thereby raising the punishment range in each case to no fewer than twenty-five years
nor more than ninety-nine years, or life imprisonment.  See Tex. Pen. Code Ann. § 12.42(d)
(Vernon Supp. 2004); § 30.02(c)(2) (Vernon 2003).  
            In September 2002, the trial court adjudicated Walls' guilt and sentenced him to life
imprisonment, with his sentence to be served consecutive to his sentence for an Oklahoma
conviction.  The same day, Walls was sentenced to life imprisonment in another case, which is now
on appeal before this Court in cause number 06-04-00009-CR.  Both cases were appealed separately,
but the briefs in each are substantively identical.
            Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Walls v. State, No. 06-04-00009-CR, we likewise reform the trial court's judgment, and as
reformed, we affirm.



                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice
 
Date Submitted:          June 15, 2004
Date Decided:             June 29, 2004

Do Not Publish